     Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 1 of 11
                                  HOLYOKE POLICE DEPARTMENT
                                STANDING OPERATING PROCEDURE
                  SUBJECT: VEHICULAR PURSUIT

                  NUMBER:          EFFECTIVE DATE:                     REVISION DATE:
                     5.0                  JANUARY 2003                        NOVEMBER 2014



I.     GENERAL CONSIDERATIONS AND GUIDELINES

       Vehicular pursuits are necessary to effectuate the enforcement of criminal and motor vehicle
       laws. Many of these pursuits are inherently dangerous and therefore create some risk of
       injury to the pursuing officer(s), the occupant(s) of the pursued vehicle, and the public at
       large.

       The primary purpose of this policy is to secure a balance between the need to protect the
       lives of the public and the occupants of the pursued vehicle and the obligation of police
       officers to enforce laws and apprehend violators.

       This policy also recognizes that vehicular pursuits do not automatically occur when officers
       activate their emergency warning equipment in an attempt to effectuate a lawful motor
       vehicle stop. Motorists occasionally may not immediately see or hear an officer’s emergency
       warning equipment, or may not realize that they are the target of the officers’ efforts.
       Officers may be required to follow a motorist with emergency warning equipment activated
       for a significant distance before that motorist actually stops the vehicle. Consequently, an
       officer’s lawful attempt to stop a motorist is not considered a vehicular pursuit subject to the
       requirements and restrictions of this policy unless and until such time as the officer
       reasonably believes that the motorist is intentionally ignoring the officer or actively
       attempting to elude the officer.

       Since numerous unique situations arise in law enforcement, it is impossible for this policy to
       anticipate all possible vehicular pursuit circumstances. Therefore, in unusual situations an
       officer should use common sense and consult with a supervisor whenever possible.

       Patrol officers shall make every reasonable effort to apprehend a fleeing violator, but pursuit
       should not be carried to such an extent as to appreciably endanger the lives of innocent users
       of our streets and highways, or the officer him/herself.

       Low-speed pursuit is motorized pursuit of another vehicle at speeds at or below the legal
       speed limit. An officer may within the posted speed limit, engage in a low-speed pursuit of a
       motor vehicle at or below the posted speed limits for traffic law violations or if sufficient
       reasonable suspicion exists to justify traffic stop as long as they do not endanger the public.

       High-speed pursuit is motorized pursuit of another vehicle at speeds above the legal speed
       limit. Ours is a highly mobile society and this fact, coupled with the natural desire of a law
       violator to avoid arrest, may often result in situations that suggest the necessity of pursuit at
       high speeds or pursuit contrary to traffic laws and regulative signals.


                                   To Protect and To Serve
                                         Page 1 of 11
      Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 2 of 11
        As a general rule, high-speed pursuit is not recommended or favored when the potential
        danger to the officer and the general public outweighs the potential advantage of
        apprehending a fleeing vehicle by such means. Stated simply, pursuit is clearly
        inappropriate when the pursuit itself endangers life more than the escape of person
        pursued. Delay may also be the wiser choice when the person is known and he or she poses
        no immediate threat to the community. On the other hand, it may not be in the best interests
        of public safety to advocate a policy that would encourage the dangerous driver, the car thief
        or the fleeing criminal to proceed without the imminent possibility of police intervention.

II.     DEFINITIONS

        A. Authorized Police Vehicle: A police department issued motor vehicle equipped with
           operable emergency warning equipment.

        B. Primary Unit: An authorized police vehicle that is the first vehicle behind the pursued
           vehicle.

        C. Secondary Unit: An authorized police vehicle that is actively involved in the pursuit
           behind the primary unit as backup.

        D. Supervisor: The Officer-in-Charge or other person-in-charge.

        E. Vehicular Pursuit: An active attempt by an officer in an authorized police vehicle, with
           emergency warning equipment activated, to apprehend one or more occupants of another
           moving vehicle, when the officer reasonably believes that the driver of the other moving
           vehicle is resisting apprehension by increasing the vehicle’s speed, intentionally ignoring
           the officer, or otherwise attempting to elude the officer.

           a.      Pursuit

                   1. The decision to initiate a motor vehicle pursuit shall be based upon the
                      pursuing officer’s conclusion that the immediate danger to the police officer
                      and the public created by the motor vehicle pursuit is less than the immediate
                      or potential danger to the public, should the occupants of such vehicle being
                      pursued remain at large.

                   2. In deciding whether to initiate a motor vehicle pursuit, the officer shall take
                      into consideration the following:

                       a. Seriousness of the offense, what is the driver wanted for?

                       b. Time of day;

                       c. Weather conditions;

                       d. Road conditions;

                       e. Environmental conditions;

                       f. Vehicular and pedestrian traffic conditions;
                                  To Protect and To Serve
                                        Page 2 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 3 of 11

                 g. Geographic location;

                 h. Population density;

                 i. Familiarity with the area;

                 j. Vehicle capability and reliability of the pursuing vehicle(s) and the vehicle
                    being pursued;

                 k. The officer’s personal ability, experience and training;

                 l. Visibility and illumination;

                 m. Whether the identity of the occupants is known and the immediate
                    apprehension is not necessary to protect the public or police officers and
                    apprehension at a later time is feasible;

                 n. Possibility of pursuit resulting in a successful apprehension;

                 o. The presence of other persons in the pursuing police vehicle(s).

  F. If a motor vehicle pursuit is initiated, the pursuing officer shall continually reconsider the
     factors listed above. Once made, the decision to pursue is not irrevocable. Along with
     the above factors, training, experience and knowledge shall guide the pursuing officer’s
     decision to pursue or not to pursue.

  G. Holyoke Police Department vehicles that are carrying anyone other than sworn police
     officers as passengers are prohibited from joining in a motor vehicle pursuit.

  H. Upon the conclusion of a motor vehicle pursuit, officers shall utilize appropriate officer
     safety tactics. Officers and Supervisors shall be aware of post pursuit management when
     taking the suspect(s) into custody. They shall be aware of the necessity to utilize only the
     force they reasonably believe is necessary to take the occupants of the pursued vehicle
     into custody.

  I. Motor vehicle violations shall seldom, if ever, warrant a prolonged pursuit.

           1. Upon engaging in a pursuit, the primary unit and, if involved, secondary unit
              shall activate emergency lights and siren. All units involved in the pursuit shall
              wear their seat belts.

           2. The primary unit shall notify the dispatcher or communications center of the
              location, direction and nature of the pursuit, the description of the pursued
              vehicle, the reason for the pursuit, and, if practicable, the estimated speeds of
              the vehicles. The officer should keep the dispatcher or communications center
              updated on the pursuit at regular intervals.

           3. When engaged in a pursuit, officers shall exercise due care for the safety of the
              public.
                             To Protect and To Serve
                                   Page 3 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 4 of 11

                a. The driver of any police department vehicle shall be subject to the
                   provisions of any statute, rule, regulation, ordinance or bylaw relating to
                   the operation or parking of vehicles, including stopping for a school bus
                   with red lights flashing which has stopped to allow passengers to alight or
                   board, except:

                       i.      the driver may exceed the speed limit if [s]he exercises caution
                               and due regard under the circumstances for the safety of
                               persons and property; and

                       ii.     the driver may drive through an intersection contrary to traffic
                               signs or signals if [s]he first brings the vehicle to a stop and
                               then proceeds with caution and due regard for the safety of
                               persons and property.

          4. An authorized unmarked police vehicle shall relinquish primary unit status
             immediately upon becoming aware of the participation of an authorized marked
             police vehicle.

  J. Supervisory Responsibilities

          1. A commanding officer or supervisor who has been advised of a motor vehicle
             pursuit will as soon as possible report to dispatch and immediately evaluate the
             totality of the circumstances and decide, as quickly as possible, whether or not
             the pursuit should continue pursuant to the criteria of this policy. He or she
             shall monitor the pursuit until its conclusion, as well as assume the primary
             command responsibility for the motor vehicle pursuit, or until Holyoke Police
             Department units terminate the pursuit which is continued by another agency.

          2. The commanding officer or supervisor shall be charged with coordinating the
             operations of the motor vehicle pursuit and shall ensure that the pursuit
             operations are in compliance with policy.

          3. A commanding officer or supervisor shall have the authority to terminate a
             motor vehicle pursuit at any time. A commanding officer or supervisor shall
             terminate a motor vehicle pursuit when the potential danger to the public
             outweighs the need for immediate apprehension. When a commanding officer
             or supervisor communicates that the motor vehicle pursuit shall be terminated,
             all pursuing Holyoke Police Department vehicles shall disengage their
             emergency strobe lights and siren and resume posted speed limits. Once the
             motor vehicle pursuit is terminated, no Holyoke Police Department vehicle shall
             continue to follow or parallel the pursued vehicle.

          4. A supervisor must respond to the location where the pursuit concludes in an
             apprehension or a motor vehicle collision.

          5. If a pursuit is allowed to continue, at the completion the commanding
             officer or supervisor shall prepare a written analysis of the motor vehicle
             pursuit. They will submit their review on an IOC up the chain of command.
                             To Protect and To Serve
                                   Page 4 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 5 of 11

          6. Supervisors shall be responsible for the thoroughness and accuracy of all the
             reports associated with the motor vehicle pursuit.

                a. Dispatch will immediately notify the shift commanding officer or
                   supervisor in the building that a pursuit is under way.

                       i.       Upon becoming aware of the pursuit, the supervisor will report
                                as soon as possible to dispatch and shall immediately evaluate
                                the totality of the circumstances and decide, as quickly as
                                possible, whether or not the pursuit should continue pursuant to
                                the criteria of this policy.

                       ii.      If the shift commanding officer and/or supervisor concludes
                                that a pursuit should continue, [s]he shall monitor incoming
                                information and coordinate activities as needed to ensure that
                                proper procedures are followed. The shift commanding officer
                                and/or supervisor shall be responsible for the pursuit.

                       iii.     In exceptional circumstances, a supervisor may authorize
                                officers (in authorized police vehicles) in addition to the
                                primary and secondary units, to engage in the pursuit and/or a
                                parallel pursuit. If the supervisor reasonably believes that there
                                is a substantial likelihood of serious physical injury or death
                                additional officers should not participate.

                       iv.      The supervisor shall continually reevaluate the need to
                                continue the pursuit.

                       v.       The shift commanding officer or supervisor is vested with the
                                authority to terminate the pursuit, at any time, especially when
                                [s]he believes that the foreseeable risks to the pursuing officers
                                and to the public, arising from the continued pursuit, are
                                greater than the foreseeable threat to public safety should the
                                pursued vehicle be allowed to escape.

  K. The Responsibilities and Limitation of the Primary and Secondary Units

          1. Primary unit

                a. Subject to the direction of a supervisor, the officer operating the primary
                   unit is vested with the authority to decide and direct the pursuit actions.

                b. The officer operating the primary unit shall continually reevaluate and
                   assess the pursuit. The officer shall terminate the pursuit, even in the
                   absence of an order to terminate by a supervisor, when that officer
                   reasonably believes that the foreseeable risks to the officer, the public or
                   others arising from a continued pursuit is greater than the threat to public
                   safety should the pursued vehicle be allowed to escape.

                              To Protect and To Serve
                                    Page 5 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 6 of 11
                c. Upon receipt of notice to terminate the pursuit from a supervisor, the
                   primary unit shall discontinue the pursuit.

                d. The pursuing officer shall notify the dispatcher or communications center
                   when it is likely that a pursuit will continue into a neighboring
                   jurisdiction.

                e. These procedures and guidelines are to be followed in conjunction with all
                   relevant existing statutes, by-laws, ordinances, department policies and
                   procedures, rules and regulations.

                f. The primary pursuit unit will submit a written report documenting the
                   offense and the pursuit.

           2. Secondary unit

                a. Once the pursuit is engaged, the secondary unit shall maintain a safe
                   distance behind the primary unit, but should remain close enough to
                   provide aid and assume radio communications if and when necessary.

                b. Upon receipt of notice to terminate the pursuit from the primary unit
                   and/or a supervisor, the secondary unit shall discontinue the pursuit.


                c. A third, fourth, fifth, etc. Holyoke Police vehicle(s) should not become
                   directly involved in the pursuit. There should not be more than two
                   Holyoke cruisers in line pursuing a suspect unless there are extenuating
                   circumstances and the commanding officer or supervisor has authorized it.
                   If these additional units are utilized and participate, seat belts shall be
                   utilized.

  L. Responsibilities of Dispatcher

           1. Upon being informed of a pursuit in progress, the dispatcher shall:

                a. Immediately inform the shift commanding officer or supervisor; that
                   supervisor will as soon as possible report to dispatch and determine if the
                   pursuit should be allowed to continue or should be terminated.

                                i. the dispatcher shall activate the Vehicular Pursuit
                                   Emergency Protocol;

                               ii. Receive and record all incoming information on the
                                   pursued vehicle;

                               iii. Advise all other units that a pursuit is in progress,
                                    providing all relevant information;



                            To Protect and To Serve
                                  Page 6 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 7 of 11
                              iv. Perform relevant record and motor vehicle checks as
                                  expeditiously as possible;

                               v. Coordinate assistance of other officers under the direction
                                  of the supervisor;

                              vi. Notify affected law enforcement agencies over appropriate
                                  communication systems and seek their assistance if the
                                  pursuit is proceeding into another jurisdiction; and

                              vii. Notify all affected agencies when a pursuit has been
                                   terminated or an apprehension has been made.

  M. Intervention Tactics

           1. Tire Deflation: Tire deflation devices should be used, when practicable, where
              there is an agreement between the primary unit and the officer who will deploy
              the device. Extreme caution shall be exercised in the use of tire deflation
              devices. Officers in other jurisdictions have been struck and killed by the
              offender(s) while trying to deploy these devices. The officer deploying the tire
              deflation device shall only do so when that officer has been trained in its use
              and believes that the device can be deployed safely.

           2. Boxing-In: An active attempt to terminate a pursuit by surrounding the pursued
              vehicle with the primary, secondary, or other units which are then slowed to a
              stop.

                a. Boxing-in may be utilized only when there is a determination that the
                   pursued vehicle must be immediately stopped because the driver and/or
                   occupants of the vehicle pose a clear and immediate threat of death or
                   serious physical injury to the public and/or other occupants of the pursued
                   vehicle. This tactic may be utilized only when authorized by a supervisor
                   and it is reasonable to believe that allowing the vehicle to escape will not
                   reduce the perceived risk of death or serious physical injury to the public
                   and/or the occupants of the pursued vehicle. Boxing-in may not be
                   utilized when tire deflation devices are a viable option.

           3. Heading Off: An active attempt to terminate a pursuit by the primary unit
              pulling ahead of the pursued vehicle in a manner to force the pursued vehicle to
              come to a stop or risk collision with the primary unit.

                a. Heading off may be utilized only when there is a determination that the
                   pursued vehicle must be immediately stopped because the driver and/or
                   occupants of the vehicle pose a clear and immediate threat of death or
                   serious physical injury to the public and/or other occupants of the pursued
                   vehicle. This tactic may be utilized only when authorized by a supervisor
                   and it is reasonable to believe that allowing the vehicle to escape will not
                   reduce the perceived risk of death or serious physical injury to the public
                   and/or the occupants of the pursued vehicle. Heading off may not be
                   utilized when the use of tire deflation devices is a viable option.
                            To Protect and To Serve
                                  Page 7 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 8 of 11

         4. Roadblocks: An active attempt to terminate a pursuit through the use of a
            restriction or obstruction in the roadway that is intended to prevent free passage
            of motor vehicles on a roadway.

              a. Roadblocks may be utilized only when there is a determination that the
                 pursued vehicle must be immediately stopped because the driver and/or
                 occupants of the vehicle pose a clear and immediate threat of death or
                 serious physical injury to the public and/or other occupants of the pursued
                 vehicle. This tactic may be utilized only when authorized by a supervisor
                 and it is reasonable to believe that allowing the vehicle to escape will not
                 reduce the perceived risk of death or serious physical injury to the public
                 and/or the occupants of the pursued vehicle. Roadblocks may not be
                 utilized when the use of tire deflation devices is a viable option.

              b. A supervisor shall be present at the scene and direct type, location and
                 setup of the roadblock. Police vehicles being utilized as barricades shall
                 display full emergency lights, and no one shall remain in the vehicle(s).
                 The roadblock must be established in such a location as to allow vehicles
                 approaching at high speeds sufficient time to stop, and not to cause a
                 collision. Any roadblock should provide an “escape route” should the
                 vehicle refuse to stop. Officers should position themselves a safe distance
                 from the barricade, with appropriate site observation.

         5. Vehicle Contact Action: Vehicle contact action is an active attempt by the
            primary unit and/or other pursuit vehicles to terminate a pursuit through the use
            of deliberate contact between the moving police vehicle and the moving pursued
            vehicle.

              a. Vehicle contact action may only be utilized when the use of deadly
                 force is justified and such action is taken in conformance with the
                 departmental policy on the Use of Deadly Force. This tactic may not be
                 utilized when any of the tactics authorized in this section are viable
                 options.

         6. Use of firearms

              a. Discharging a firearm at a moving vehicle by an officer is prohibited
                 except to defend said officer or another when the occupant of the pursued
                 vehicle is employing deadly force, which the officer reasonably perceives
                 as an immediate threat of death or physical injury and the officer
                 reasonably believes that [s]he will not endanger innocent persons.

                 NOTE: Shooting at a fleeing vehicle that is going away from the officer
                 and is no longer an immediate threat is prohibited. Under such
                 circumstances, officers should be aware of the potential inability of a
                 bullet to penetrate metal or glass surfaces of an automobile and the
                 likelihood of ricocheting bullets causing injury to innocent persons.
              b. Firearms shall not be discharged by an officer while driving or occupying
                 a vehicle engaged in high-speed pursuit except to defend him/herself or
                          To Protect and To Serve
                                Page 8 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 9 of 11
                     others when being fired upon or when the occupants of the vehicle being
                     pursued have committed a felony in which deadly force was used and the
                     officer has personal knowledge or positive information that the occupants
                     are the actual offenders, that their immediate apprehension is necessary for
                     public safety and that there are no other means available to prevent their
                     escape and secure their arrest. In all such cases every precaution shall be
                     taken to ensure the safety of the general public in the vicinity.

           7. Hostage involved vehicle pursuits.

                 a. When a member of the department becomes aware that a hostage is, or
                    may be, in a pursued vehicle, the officer-in-charge shall be advised
                    immediately. All available information shall be reported, including a
                    physical description of the hostage, and the exact location of the hostage
                    within the vehicle (if known).

                        i.      The officer-in-charge shall ensure that all hostage-related
                                information is immediately broadcast. The fact that a hostage
                                may be involved in a pursuit shall be periodically transmitted
                                during subsequent pursuit status broadcasts.

                        ii.     It must be emphasized that the safety of the hostage must be
                                the primary consideration in determining the tactics that will be
                                employed to affect the release of the hostage and apprehend the
                                suspect(s).

                 b. In instances where the taking of a hostage has not been confirmed, the
                    officer-in-charge shall attempt to obtain additional information from the
                    original reporting person via telephone. If a call back number is not
                    available, or the reporting person cannot be contacted, the officer-in-
                    charge shall assign a unit to respond to the scene of the initial occurrence
                    to verify the taking of a hostage.

                 c. The primary pursuit vehicle shall continue to broadcast information
                    concerning: the hostage’s position within the vehicle; description of the
                    hostage, when known; suspect information; and, if available, information
                    regarding the type of weapon the suspect possesses.

                 d. The involvement of a hostage in the pursuit magnifies the importance of
                    the officer-in-charge maintaining maximum control and ensuring that
                    nonessential units do not become involved in the pursuit.

  N. Inter-Jurisdictional Pursuits

           1. Once a pursuit leaves the jurisdiction boundaries of the City of Holyoke, serious
              consideration shall be given by the officers involved and the commanding
              officer or supervisor in charge, to terminating the pursuit.



                              To Protect and To Serve
                                    Page 9 of 11
Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 10 of 11
            2. Under extenuating circumstances, pursuit may continue into another jurisdiction
               when done so in conformance with applicable Massachusetts General Laws,
               department policies, and inter-jurisdictional agreements.

                 a. Outside the Commonwealth: On fresh and continued pursuit, a police
                    officer may pursue and arrest a person who has committed a felony into
                    any neighboring state.
                 b. Any arrest outside the Commonwealth should not be directly brought back
                    to Holyoke.
                 c. Any arrest outside the Commonwealth should be turned over to the law
                    enforcement authority in that jurisdiction. The arrestee shall have to be
                    properly extradited back to the Commonwealth.

                 d. Within the Commonwealth: A police officer may make an arrest outside
                    his/her jurisdiction on fresh and continued pursuit provided:

                         i.       The offense is one for which the officer would have the right of
                                  arrest without a warrant within his/her jurisdiction;

                         ii.      The offense was committed in the officer’s presence; and

                         iii.     The offense was committed within the officer’s jurisdiction.

            3. When this department has initiated a pursuit, timely notification of a pursuit in
               progress shall be provided to any other jurisdiction into which the pursuit enters.
               Merely notifying another jurisdiction that a pursuit is in progress is not a request
               to join the pursuit. The department shall advise if assistance is necessary.
               Whenever the pursuing officers are unfamiliar with the roadways and terrain of
               the jurisdiction into which the pursuit has entered, or whenever radio
               communication is lost, the pursuing officers shall, when possible seek the
               assistance of and be prepared to relinquish the pursuit to, the other agency.

   O. Generally, officers shall not become involved in another agency’s pursuit unless
      specifically authorized by their supervisor. The Holyoke commanding officer or
      supervisor shall evaluate the circumstances and determine if it conforms to our pursuit
      policy. That commanding officer or supervisor shall determine the level of participation
      by Holyoke in an outside agency pursuit in our jurisdiction.

   P. After-Action Reporting

            1. Whenever an officer engages in a pursuit (primary) [s]he shall file written
               reports on the appropriate forms detailing the circumstances. The commanding
               officer or supervisor shall file a written analysis of the pursuit through an IOC
               up the chain of command. These reports shall be evaluated by a superior officer
               to determine if there has been compliance with departmental policies and
               regulations.

            2. The department shall annually analyze pursuit activities for the purpose of
               identifying any improvements in this pursuit procedure and shall implement

                                To Protect and To Serve
                                     Page 10 of 11
       Case 3:17-cv-30078-FDS Document 70-3 Filed 07/09/19 Page 11 of 11
                        modifications to this procedure if warranted. A review of incidents may reveal
                        patterns or trends that indicate training needs and/or policy modifications.

                    3. The department shall maintain for three years the original or a copy of the radio
                       transmission recordings of pursuits involving personal injury or death.

                    4. If a pursuit involves a crash, the commanding officer or supervisor shall be
                       responsible for conducting the accident investigation.

                    5. Any pursuit that involved a crash that results in life threatening injuries and/or a
                       fatality, the commanding officer or supervisor shall notify the District
                       Attorney’s Office and may request the help of the Massachusetts State Police to
                       conduct the investigation. If assigned, the primary MSP investigator will not
                       be responsible for determining violations of Holyoke policy or rules, only
                       criminal or civil motor vehicle liability on the part of the operators.


DRIVER AND/OR PASSENGER NEGLIGENCE

If negligence or noncompliance with the requirements of this order is displayed, appropriate corrective
or disciplinary action may be initiated by department authorities. Noncompliance may not exempt an
employee from receiving benefits in relation to an injury sustained on duty in a police vehicle.




                                     To Protect and To Serve
                                          Page 11 of 11
